Case 1:09-cr-00157-JMF Document 153 Filed 05/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
-v- | 09-CR-157-1 (JMF)
HECTOR DOMINGUEZ-GABRIEL, | ORDER
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

In light of the Government’s letter earlier today indicating that it does not waive the
exhaustion requirement in Section 3582(c)(1)(A)(1), Defendant Hector Dominguez-Gabriel’s
motion for compassionate release is DENIED without prejudice to renewal after he has exhausted
his administrative remedies. See United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL
1700032, at *2-3 (S.D.N.Y. Apr. 8, 2020). The Clerk of Court is directed to terminate ECF No.
149, and to mail a copy of this Order to Dominguez-Gabriel at the following address:

Reg. No. 86202-004
CI North Lake
P.O. Box 1500
Baldwin, MI 49304

SO ORDERED. CC} -
Dated: May 26, 2020

New York, New York Via M-FURMAN
tic States District Judge
